Exhibit 10.2


FIRST AMENDMENT TO TERM LOAN AGREEMENT


This First Amendment to Term Loan Agreement (this “Amendment”) is made as of
this 19th day of January, 2016, among GPT OPERATING PARTNERSHIP LP, a Delaware
limited partnership (“GPT OP”), GPT PROPERTY TRUST LP, a Delaware limited
partnership (together with GPT OP, each a “Borrower”), GRAMERCY PROPERTY TRUST,
a Maryland real estate investment trust (the “Guarantor”), CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as administrative agent (the
“Administrative Agent”) and each of the Lenders (as defined in the Loan
Agreement referenced in the recitals below) party hereto.
W I T N E S S E T H:
WHEREAS, the Borrowers, Guarantor, Administrative Agent, and the Lenders have
entered into a certain Term Loan Agreement dated as of December 17, 2015 (the
“Loan Agreement”), pursuant to which Administrative Agent and the Lenders agreed
to provide term loans to Borrower in the aggregate principal amount of up to
$175,000,000.00 evidenced by those certain Notes dated December 17, 2015
(collectively, the “Note”) made by the Borrowers in favor of each Lender; and
WHEREAS, the Borrowers, Guarantor, Administrative Agent, and the Lenders have
agreed to amend the Loan Agreement as set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
1.Defined Terms; References. Unless otherwise specifically defined herein, each
term used herein that is defined in the Loan Agreement has the meaning assigned
to such term in the Loan Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Amendment” and each other similar reference contained in the Loan
Agreement and other Loan Documents shall, after this Amendment becomes
effective, refer to the Loan Agreement as amended hereby.
2.
    Amendment to Loan Agreement. Section 1.1 of the Loan Agreement is hereby
amended by:
(a)

deleting in its entirety the phrase “(rounded upwards, if necessary, to the next
1/16 of 1%)” from the definition of “Adjusted LIBO Rate”; and

(b)

deleting the definition of “Interest Period” therein in its entirety and
inserting the following in lieu thereof:

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on (and including) the date of such Borrowing and ending on (but
excluding) February 1, 2016 and, thereafter, the period commencing on the last
day of the previous Interest Period and ending on the numerically corresponding
day in the calendar month that is one, two, three, or six months thereafter, as
the Borrowers may elect; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, thereafter, shall be the effective date of the most
recent conversion or continuation of such Borrowing.
3.
    Representations and Warranties.
(a)

The Borrowers and Guarantor hereby represent, warrant and covenant with
Administrative Agent and the Lenders that, as of the date hereof:

(i)    All representations and warranties made in the Loan Agreement and other
Loan Documents remain and continue to be true and correct in all material
respects, except to the extent that such representations and warranties
expressly refer to an earlier date.
(ii)    To the knowledge of the Borrowers, there exists no Default or Event of
Default under any of the Loan Documents.
(iii)    This Amendment has been duly authorized, executed and delivered by each
Borrower and Guarantor so as to constitute the legal, valid and binding
obligations of each Borrower and Guarantor, enforceable in accordance with its
terms, except as the same may be limited by insolvency, bankruptcy,
reorganization or other laws relating to or affecting the enforcement of
creditors’ rights or by general equitable principles.
4.
    General Terms. This Amendment, which may be executed in multiple
counterparts, constitutes the entire agreement of the parties regarding the
matters contained herein and shall not be modified by any prior oral or written
discussions. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging transmission (e.g. PDF by
email) shall be effective as delivery of a manually executed counterpart of this
Amendment. Each Borrower and Guarantor hereby ratify, confirm and reaffirm all
of the terms and conditions of the Loan Agreement, and each of the other Loan
Documents, and further acknowledge and agree that all of the terms and
conditions of the Loan Agreement shall remain in full force and effect except as
expressly provided in this Amendment. Except where the context clearly requires
otherwise, all references to the Loan Agreement in any other Loan Document shall
be to the Loan Agreement as amended by this Amendment.
5.
    Illegality. Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.
6.
    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
[SIGNATURES ON FOLLOWING PAGE]



IN WITNESS HEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


 
GPT OPERATING PARTNERSHIP LP


By: GRAMERCY PROPERTY TRUST, its General Partner




By: /s/Benjamin P. Harris   
Name: Benjamin P. Harris
Title: President
 
 
 


GPT PROPERTY TRUST LP


By: COLUMBUS MERGER SUB, LLC, its General Partner




By: /s/Benjamin P. Harris   
Name: Benjamin P. Harris
Title: President
 
 
 


GRAMERCY PROPERTY TRUST




By: /s/Benjamin P. Harris   
Name: Benjamin P. Harris
Title: President








 
ADMINISTRATIVE AGENT AND LENDER:


CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent,
and as a Lender




By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President


 
 




LENDER:


TD BANK, N.A.,
as a Lender


By:     /s/ Benjamin Kruger
Name: Benjamin Kruger
Title: Vice President



LENDER:


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:     /s/ David Heller
Name: David Heller
Title: Senior Vice President



LENDER:


ASSOCIATED BANK, NATIONAL ASSOCIATION, a national banking association




By: /s/ Joseph Kleinwachter
Name: Joseph Kleinwachter
Title: Director


1931089.3



